Citation Nr: 1316220	
Decision Date: 05/16/13    Archive Date: 05/29/13

DOCKET NO.  06-17 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	Naomi E. Farve, Attorney at Law


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February 2001 to February 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for a right knee disorder.  The Veteran timely appealed that decision.

The case was initially before the Board in March 2008 when service connection for a right knee disorder was denied.  The Veteran motioned for reconsideration of that decision in July 2008, and the Board denied the Motion for Reconsideration in a September 2008 decision.  The Veteran appealed the March 2008 Board denial to the United States Court of Appeals for Veterans Claims (Court).  After briefing, the Court issued a Memorandum Decision in July 2011 which vacated the March 2008 decision.  Judgment was issued in August 2011, and the case was returned to the Board in compliance with the Memorandum Decision in March 2012.  At that time, the Board remanded the case for further development consistent with the Memorandum Decision's instructions.  That development having been completed, the case has been returned to the Board for further appellate review at this time.

Unfortunately, the appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board notes that the Court's Memorandum Decision, in pertinent part, states: "Any medical opinion obtained should expressly state whether any current right knee disability is related to [the Veteran's] service as a paratrooper, considering the nature of that specialty and its likely impact on one's joints."

The Veteran underwent a VA examination of his right knee in January 2013.  The Veteran was diagnosed with right knee patellofemoral syndrome.  The examiner noted the Veteran's contention that he injured his right knee during a night jump in approximately 2002.  The examiner, however, noted that there was no evidence of any right knee treatment in service and that the February 2004 examination's finding of a bone contusion was an acute-type of injury which resolves without sequalae and intervention.  The examiner noted that he could not resort to an opinion without mere speculation and that he did not have enough information of record on which to base his opinion because it was unknown whether the Veteran suffered a post-service discharge injury which resulted in a bone bruise/contusion.  

The Board notes that no mention of the Veteran's paratrooper service was noted in the discussion, nor does the examiner express an opinion.  The Board also notes that swelling was shown to have been occurring 3 weeks prior to discharge from service and that a month and a half after service a bone contusion was shown on a Magnetic Resonating Imaging (MRI) scan requested as a result of that noted swelling.

In light of the above, the Board finds that the January 2013 examiner's opinion is inadequate, particularly in light of the Court's instructions with regard to discussion of his service as a paratrooper.  Accordingly, the Board finds that a remand is necessary in order to obtain a new VA examination.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise); see also Stegall v. West, 11 Vet. App. 268 (1998) (A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order). 

As before, the RO/AMC should additionally inquire with the Veteran regarding any post-service VA or private treatment that he may have received for his right knee disorder.  Any identified records should be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Finally, the Board notes that the Veteran was last sent Veterans Claims Assistance Act of 2000 (VCAA) notice in a February 2005 letter.  In light of the extensive period of time since that notification, the RO/AMC should additionally, on remand, send the Veteran updated VCAA notice in compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran appropriate notice with respect to his claim of service connection for a right knee disorder.  Such notice should be compliant with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

2.  Ask the Veteran to identify any VA or private treatment that he may have had for his claimed right knee disorder since discharge from service.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

3.  Schedule the Veteran for another VA examination in order to determine the nature and etiology of any right knee disorder.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary, including x-rays, should be conducted.

After review of the claims file and examination of the Veteran, the examiner should state all right knee disorders found, including any arthritic conditions thereof as well as the presence of a bone cruise/contusion and patellofemoral syndrome.  


The examiner should specifically discuss whether the Veteran's noted April 2004 bone bruise/contusion is a chronic disability, or whether such is acute and transitory in nature.  

The examiner should additionally discuss whether the swelling noted in the February 2004 examination is likely a manifestation of the bone contusion noted in the April 2004 MRI or some other right knee disorder, including the noted patellofemoral syndrome diagnosed in January 2013.

The examiner should then opine as to whether any of the Veteran's right knee disorders found, including right knee patellofemoral syndrome, are more likely, less likely, or at least as likely as not (50 percent or greater probability) caused by his military service, to include his activities as a paratrooper, particularly "whether any current right knee disability is related to [the Veteran's] service as a paratrooper, considering the nature of that specialty and its likely impact on one's joints."

The examiner should additionally discuss the lack of any treatment regarding his right knee during military service, though the examiner should also discuss whether the Veteran's noted swelling of the knee was a manifestation of patellofemoral syndrome 3 weeks prior to his discharge from service, and whether the subsequently noted bone contusion relates back to the noted swelling in service and what, if any, impact such has on the examiner's opinion.  

The examiner should take as conclusive fact that the Veteran was a paratrooper during military service and should specifically render an opinion as to what impact, if any, that activity in service had on his right knee joint regarding any current diagnosed disorder.  

The examiner must also discuss whether there is any chronic disability stemming from the noted right knee swelling prior to discharge from military service, and whether the subsequently noted bone contusion relates back to such swelling and whether such has resulted in a chronic disability.

The examiner should also whether any diagnosed right knee disorder is more likely, less likely or at least as likely as not caused by the service-connected left knee disorder, to include any altered gait or weightbearing as a result of that disability.  

The examiner should then also determine whether the Veteran's right knee disorder more likely, less likely, or at least as likely as not has been aggravated (i.e., made permanently worse beyond the normal progression of that disease) by his service-connected left knee disorder.

All opinions must be accompanied by an explanation.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

4.  Following any additional indicated development, the RO/AMC should review the claims file and readjudicate the Veteran's claim of service connection for his right knee disorder.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


